Exhibit 10.13

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into as of July 1,
2016 (the "Effective Date") by and between USA Compression Management Services,
LLC, a Delaware limited liability company (hereafter the “Company”), and Sean T.
Kimble (“Employee”).

WHEREAS, Employee and the Company desire to enter into this Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, Employee and the Company, intending to be legally bound, do
hereby agree as follows:

1.           Employment. During the Employment Period (as defined in Section 4
below), the Company shall employ Employee, and Employee shall serve, as Vice
President — Human Resources of the Company.

2.           Duties and Responsibilities of Employee.

(a)        During the Employment Period, Employee shall: (i) devote all of
Employee’s business time and attention to the business of the Company and its
Affiliates (as defined below) (collectively, the “Company Group”, which term
shall include, for the avoidance of doubt, any subsidiaries or other entities
that become Affiliates of the Company from and after the date hereof), as
applicable, (ii) will act in the best interests of the Company Group and (iii)
will perform with due care Employee’s duties and responsibilities. Employee’s
duties will include those normally incidental to the position of a Vice
President of Human Resources, as well as whatever additional duties may be
assigned to Employee by the Chief Executive Officer or the board of directors of
USA Compression GP, LLC (the “Board”), which duties may include, without
limitation, providing services to members of the Company Group in addition to
the Company. Employee agrees to cooperate fully with the Board and not to engage
in any activity that interferes with the performance of Employee’s duties
hereunder. During the Employment Period, Employee will not hold any type of
outside employment, engage in any type of consulting or otherwise render
services to or for any other person or business concern without the advance
written consent of the Board; provided, that the foregoing shall not preclude
Employee from managing private investments, participating in industry and/or
trade groups, engaging in volunteer civic, charitable or religious activities,
serving on boards of directors of charitable not-for-profit entities or, with
the consent of the Board, which consent is not to be unreasonably withheld,
serving on the board of directors of other entities, in each case as long as
such activities, individually or in the aggregate, do not materially interfere
or conflict with Employee's responsibilities to the Company.





1

--------------------------------------------------------------------------------

 



(b)        Employee represents and covenants that Employee is not the subject of
or a party to any employment agreement, non-competition covenant, nondisclosure
agreement, or any other agreement, covenant, understanding, or restriction that
would prohibit Employee from executing this Agreement and fully performing
Employee's duties and responsibilities hereunder or thereunder, or would in any
manner, directly or indirectly, limit or affect the duties and responsibilities
that may now or in the future be assigned to Employee hereunder.

(c)        Employee acknowledges and agrees that Employee owes the Company Group
a duty of loyalty as a fiduciary of the Company Group, and that the obligations
described in this Agreement are in addition to, and not in lieu of, the
obligations Employee owes the Company Group under the common law.

3.         Compensation.

(a)        During the Employment Period, the Company shall pay to Employee an
annualized base salary of $290,000 (the “Base Salary”) in consideration for
Employee's services under this Agreement, payable on a bi-weekly basis, in
conformity with the Company's customer payroll practices for similarly situated
employees. The Board will annually review the Base Salary, which may be
increased but not decreased during the Employment Period based on Employee’s
performance and market conditions.

(b)        During the Employment Period, Employee shall be entitled to
participate in the bonus programs established for employees of the Company, as
may be amended from time to time. The performance targets that must be achieved
in order to be eligible for certain bonus levels shall be established by the
Board each year within 90 days following the start of the applicable fiscal
year, in its sole discretion, and communicated to Employee. If the Board
determines that Employee meets the performance targets established for a
particular fiscal year, then his bonus for that year (the “Annual Bonus”) will
be in an amount up to $203,000 (the “Target Annual Bonus”), in accordance with
the terms of the bonus program in effect for the applicable year. In addition,
in the event Employee outperforms and exceeds the performance targets
established for a particular fiscal year, Employee may receive an additional
outperformance bonus for the applicable year, in an amount determined in the
sole discretion of the Board (an “Outperformance Bonus”). The Annual Bonus and
any Outperformance Bonus shall be paid no later than March 15 of the year
following the year in which the Annual Bonus or Outperformance Bonus is earned,
and shall not be payable unless Employee remains employed by the Company on the
date that such bonus is paid, except in the case of a termination of Employee
due to the death or Disability of Employee, by the Company for convenience, or a
resignation by Employee for Good Reason, in which case Employee will be entitled
to





2

--------------------------------------------------------------------------------

 



(i) the entire amount of any earned Annual Bonus for the year preceding the year
in which Employee dies, becomes Disabled, is terminated by the Company for
convenience or resigns for Good Reason and (ii) a pro rata portion (based on the
number of days employed during the year) of any earned Annual Bonus for the year
in which Employee dies, becomes Disabled, is terminated by the Company for
convenience or resigns for Good Reason in each case in the year following the
year to which the applicable bonus relates.

4.           Term of Employment. The initial term of this Agreement shall be for
the period beginning on the Effective Date and ending on the second anniversary
of the Effective Date (the “Initial Term”). On the second anniversary of the
Effective Date and on each subsequent anniversary thereafter, this Agreement
shall automatically renew and extend for a period of 12 months (each such
12-month period being a “Renewal Term”) unless written notice of non-renewal is
delivered from either party to the other not less than 90 days prior to the
expiration of the then-existing Initial Term or Renewal Term. Notwithstanding
any other provision of this Agreement, Employee's employment pursuant to this
Agreement may be terminated at any time in accordance with Section  6. The
period from the Effective Date through the expiration of this Agreement or, if
sooner, the termination of Employee's employment pursuant to this Agreement,
regardless of the time or reason for such termination, shall be referred to
herein as the “Employment Period.”

5.           Benefits. Subject to the terms and conditions of this Agreement,
Employee shall be entitled to the following benefits during the Employment
Period:

(a)        Reimbursement of Business Expenses. Subject to Section 24 hereof
(regarding section 409A compliance), the Company agrees to reimburse Employee
for Employee's reasonable business-related expenses incurred in the performance
of Employee's duties under this Agreement; provided, that Employee timely
submits all documentation for such reimbursement, as required by Company policy
in effect from time-to-time. Employee is not permitted to receive a payment in
lieu of reimbursement under this Section 5(a).

(b)        Benefits. During the Employment Period, Employee and where applicable
Employee’s spouse and dependents shall be eligible to participate in the same
benefit plans or fringe benefit policies, other than severance programs, such as
health, dental, life insurance, vision, and 401(k), as are offered to members of
the Company’s executive management and in each case on no less favorable than
the terms of benefits generally available to the employees of the Company (based
on seniority and salary level), subject to applicable eligibility requirements
and the terms and conditions of all plans and policies.

(c)        Paid Time Off. During the Employment Period, Employee shall accrue
paid time off (“Paid Time Off”) at a rate of 20 days per calendar year during
the Employment Period; provided, however, that Employee shall





3

--------------------------------------------------------------------------------

 



cease accruing Paid Time Off once Employee has accrued 20 unused days’ worth of
Paid Time Off, and such accrual will begin again only after Employee has used
accrued Paid Time Off such that Employee's accrued entitlement to Paid Time Off
is once again less than 20 days. Employee shall take Paid Time Off in accordance
with all Company policies and with due regard for the needs of the Company
Group.

6.         Termination of Employment.

(a)        Company’s Right to Terminate Employee’s Employment for Cause. The
Company shall have the right to terminate Employee’s employment hereunder at any
time for “Cause.” For purposes of this Agreement, "Cause" shall mean:

(i)         any material breach of this Agreement by Employee, including,
without limitation, the material breach of any representation, warranty or
covenant made under this Agreement by Employee;

(ii)       Employee’s breach of any applicable duties of loyalty to the Company
or any of its Affiliates, gross negligence or material misconduct, or a
significant act or acts of personal dishonesty or deceit, taken by Employee, in
the performance of duties and services required of Employee that is demonstrably
and significantly injurious to the Company or any of its Affiliates;

(iii)      conviction of Employee of a felony or crime involving moral
turpitude;

(iv)       Employee’s willful and continued failure or refusal to perform
substantially Employee's material obligations pursuant to this Agreement or
follow any lawful and reasonable directive from the Chief Executive Officer or
the Board, other than as a result of Employee's incapacity; or

(v)        a violation of a federal, state or local law or regulation applicable
to the business of the Company that is demonstrably and significantly injurious
to the Company.

Prior to Employee’s termination for Cause, the Company must give written notice
to Employee describing the act or omission of Employee giving rise to the
determination of Cause and, in respect of circumstances capable of cure, such
circumstances must remain uncured for 15 days following receipt by Employee of
such written notice, provided, that Employee shall not be entitled to cure any





4

--------------------------------------------------------------------------------

 



such acts or omissions if Employee has previously cured any acts or omissions in
the immediately preceding six months.

(b)        Company’s Right to Terminate for Convenience. The Company shall have
the right to terminate Employee's employment for convenience at any time and for
any reason, or no reason at all, with written notice to Employee, subject to the
provisions of Section 6(g) regarding the severance benefits. For purposes of
this Agreement, the Company's failure to renew the Agreement at the end of
Initial Term or a Renewal Term shall be deemed a termination of Employee's
employment for convenience.

(c)        Employee’s Right to Terminate for Good Reason. Employee shall have
the right to terminate Employee's employment with the Company at any time for
“Good Reason.” For purposes of this Agreement, “Good Reason” shall mean:

(i)         a material breach by the Company of any of its covenants or
obligations under this Agreement or any other material agreement with Employee;

(ii)       any material reduction in Employee’s Base Salary, other than a
reduction that is generally applicable to all similarly situated employees of
the Company;

(iii)      a material reduction by the Company in Employee's duties, authority,
responsibilities, job title or reporting relationships as in effect immediately
prior to such reduction, or the assignment to Employee of such reduced duties,
authority, responsibilities, job title or reporting relationships;

(iv)       a material reduction of the facilities and perquisites available to
Employee immediately prior to such reduction, other than a reduction that is
generally applicable to all similarly situated employees of the Company; or

(v)        the relocation of the geographic location of Employee's principal
place of employment by more than 50 miles from the location of Employee’s
principal place of employment as of the Effective Date.

Notwithstanding the foregoing provisions of this Section 6(c) or any other
provision of this Agreement to the contrary, any assertion of Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition giving rise to Employee’s
termination of employment must have arisen without Employee’s written consent;





5

--------------------------------------------------------------------------------

 



(B) Employee must provide written notice to the Board of such condition within
30 days of the initial existence of the condition; (C) the condition specified
in such notice must remain uncorrected for 30 days after receipt of such notice
by the Board; and (D) the date of Employee's termination of employment must
occur within the 90-day period after the initial existence of the condition
specified in such notice, in which case, if Good Reason is found to exist and
Employee otherwise complies with Section 6(g), Employee will be entitled to
receive the severance benefits provided in Section 6(g).

(d)        Death or Disability. Upon the death or Disability (as defined below)
of Employee, Employee's employment with Company shall terminate and the Company
shall have no further obligation to Employee, or Employee's successor(s) in
interest; provided, that the Company shall pay to Employee or the estate of
Employee the amounts set forth in Section 6(h), plus any Annual Bonus or
Outperformance Bonus provided for in Section 3(b). For purposes of this
Agreement, “Disability” shall mean that Employee is unable to perform the
essential functions of Employee’s position, with reasonable accommodation, due
to an illness or physical or mental impairment or other incapacity which
continues for a period in excess of 20 consecutive weeks. The determination of
Disability will be made by a physician selected by Employee and acceptable to
the Company or its insurers, with such agreement to the acceptability not to be
unreasonably withheld.

(e)        Employee’s Right to Terminate for Convenience. Employee shall have
the right to terminate Employee’s employment with the Company for convenience at
any time and for any reason, or no reason at all, upon 30 days' advance written
notice to the Company.

(f)        Termination upon Non-Renewal of the Agreement. Except as otherwise
mutually agreed between the Company and Employee, if the Company or Employee
provides the other party with a written notice of non-renewal of this Agreement
in accordance with Section 4, Employee’s employment with Company shall
automatically terminate upon the expiration of the then-applicable Initial Term
or Renewal Term, as applicable.

(g)        Effect of Termination for Convenience or Good Reason Resignation. If
Employee incurs a Separation from Service (as defined below) due to Employee’s
employment terminating pursuant to Sections 6(b) or 6(c)  (regarding termination
for convenience and resignation for Good Reason) above and Employee: (x)
executes within 45 days following the date of Employee’s Separation from
Service, and does not revoke, a release of all claims in a form satisfactory to
the Company, which such form will be promptly provided by Company to Employee on
or before his Separation from Service substantially in the form of release
contained at Exhibit A





6

--------------------------------------------------------------------------------

 



(the “Release”); and (y) abides by Employee’s continuing obligations hereunder,
including, without limitation, the provisions of Sections  8 and 9 hereof
(regarding confidentiality and non-competition), then Employee shall be entitled
to the following, in addition to the amounts described in Section 6(h), and any
Annual Bonus or Outperformance Bonus provided for in Section 3(b):

(i)         Severance Pay. The Company shall make severance payments to Employee
in an aggregate amount equal to one times Employee's Base Salary as in effect as
of the date of Employee's termination of employment (or Base Salary for any
preceding year in the Employment Period, if greater) (the “Severance Payment”).
If payable, the Severance Payment will be made, as applicable, in equal
semi-monthly installments over the one-year period following the date of
Employee's Separation from Service (the “Severance Period”), in accordance with
the Company’s regular payroll practices, provided, that any such installment
payments that would otherwise be paid prior to the Company’s first regular
payroll date that occurs on or after the 60th day following the date of
Employee’s Separation from Service (the “First Pay Date”) shall be paid on the
First Pay Date. Notwithstanding the foregoing, in the event of Employee’s death
during the Severance Period, all remaining Severance Payments due him shall be
paid in a lump sum within 30 days of Employee's death. Likewise, notwithstanding
the other provisions of this Section 6(g)(i), in the event of a termination for
convenience by the Company or termination by Employee for Good Reason within two
years following the occurrence of a “change in control event” within the meaning
of Treasury Regulation Section 1.409A-3(i)(5), the Severance Payment shall be
paid in a lump sum on the Company's first regular payroll date that occurs on or
after 30 days of the date of Employee’s Separation from Service.

(ii)       Continued Health Insurance Benefits. For a period of 24 months
following Employee’s Separation from Service (which period of 24 months shall
include and run concurrently with any so-called COBRA continuation period
applicable to Employee and/or his eligible dependents under Section 4980B of the
Code, and may be subject to Employee and/or his eligible dependents electing
such continuation coverage), provided, however, that (A) during the first 12
months of such coverage, the Company shall continue to provide health insurance
benefits to Employee and any eligible dependents at the





7

--------------------------------------------------------------------------------

 



Company’s expense (other than Employee’s monthly cost-sharing contribution under
the Company’s group health plan, as in effect on the date of Employee’s
Separation from Service), and (B) during the remaining 12 months of such
coverage, the Company shall continue to provide health insurance benefits to
Employee and any eligible dependents at Employee's expense. Notwithstanding the
previous sentence, if the Company determines in its sole discretion that it
cannot provide the foregoing benefit without potentially violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act and any applicable non-discrimination requirement thereunder or otherwise),
the Company shall in lieu thereof provide to Employee a taxable monthly payment
in an amount equal to the monthly COBRA premium that Employee would be required
to pay to continue his and his covered dependents’ group health coverage in
effect on the Date of Termination for the 12 month period following the date of
Employee's Separation from Service (which amount shall be based on the premium
for the first month of COBRA coverage), less the amount of Employee's monthly
cost-sharing contribution under the Company’s group health plan, as in effect on
the date of Employee’s Separation from Service at employee rates in effect
thereunder as of the Separation from Service.

(h)        Effect of Termination. Subject to Section 24 hereof (regarding
section 409A compliance), upon the termination of Employee’s employment for any
reason, all earned, unpaid Base Salary and all accrued, unused Paid Time Off
shall be paid to Employee within 30 days of the date of Employee’s termination
of employment, or earlier if required by law. With the exception of any payments
to which Employee may be entitled pursuant to Section 5(a) (regarding business
expenses) and Section 6(g) (regarding severance benefits), the Company shall
have no further obligation under this Agreement to make any payments to
Employee.

7.         Conflicts of Interest. Employee agrees that Employee shall promptly
disclose to the Board any conflict of interest involving Employee upon Employee
becoming aware of such conflict.

8.         Confidentiality. Employee acknowledges and agrees that, in the course
of Employee's employment with the Company and the performance of Employee’s
duties on behalf of the Company Group hereunder, Employee will be provided with,
and have access to, valuable Confidential Information (as defined below) of the
Company Group and exchange for other





8

--------------------------------------------------------------------------------

 



valuable consideration provided hereunder, Employee agrees to comply with this
Section  8 and Section  9.

(a)        Employee covenants and agrees, both during the term of the Employment
Period and thereafter that, except as expressly permitted by this Agreement or
by directive of the Board, Employee shall not disclose any Confidential
Information to any person or entity and shall not use any Confidential,
Information except for the benefit of the Company Group. Employee shall take all
reasonable precautions to protect the physical security of all documents and
other material containing Confidential Information (regardless of the medium on
which the Confidential Information is stored). This covenant shall apply to all
Confidential Information, whether now known or later to become known to Employee
during the Employment Period.

(b)        Notwithstanding Section 5(a), Employee may make the following
disclosures and uses of Confidential Information:

(i)         disclosures to other employees of the Company Group in connection
with the faithful performance of duties for the Company Group;

(ii)       disclosures to customers and suppliers when, in the reasonable and
good faith belief of Employee, such disclosure is in connection with Employee’s
performance of services under this Agreement and is in the best interests of the
Company Group;

(iii)      disclosures and uses that are approved by the Board;

(iv)       disclosures to a person or entity that has been retained by the
Company Group to provide services to the Company Group, and has agreed in
writing to abide by the terms of a confidentiality agreement;

(v)        disclosures for the purpose of complying with any applicable laws or
regulatory requirements;

(vi)       disclosures to Employee’s legal, tax or financial advisors for the
purpose of assisting such advisors in providing advice to Employee, provided,
 however, that such advisors agree to maintain the confidentiality of such
disclosures; or

(vii)     disclosures that Employee is legally compelled to make by deposition,
interrogatory, request for documents, subpoena, civil investigative demand,
order of a court of competent jurisdiction, or similar process, or otherwise by
law;





9

--------------------------------------------------------------------------------

 



provided, however, that, prior to any such disclosure, Employee shall, to the
extent legally permissible:

(A)       provide the Board with prompt notice of such requirements so that the
Board may seek a protective order or other appropriate remedy or waive
compliance with the terms of this Section;

(B)       consult with the Board on the advisability of taking steps to resist
or narrow such disclosure; and

(C)       cooperate with the Board (at the Company’s cost and expense) in any
attempt the Board may make to obtain a protective order or other appropriate
remedy or assurance that confidential treatment will be afforded the
Confidential Information; and in the event such protective order or other remedy
is not obtained, Employee agrees (y) to furnish only that portion of the
Confidential Information that is legally required to be furnished, as advised by
counsel to Employee, and (z) to exercise (at the Company’s reasonable cost and
expense) all reasonable efforts to obtain assurance that confidential treatment
will be accorded such Confidential Information.

(c)        Upon the expiration of the Employment Period and at any other time
upon request of the Company, Employee shall surrender and deliver to the Company
all documents (including, without limitation, electronically stored information)
and other material of any nature containing or pertaining to all Confidential
Information in Employee’s possession and shall not retain any such document or
other material. Within 10 days of any such request, Employee shall certify to
the Company in writing that all such materials have been returned to the
Company.

(d)        All non-public information, designs, ideas, concepts, improvements,
product developments, discoveries and inventions, whether patentable or not,
that are conceived, made, developed or acquired by Employee, individually or in
conjunction with others, during the Employment Period (whether during business
hours or otherwise and whether on the Company’s premises or otherwise) that
relate to the Company Group’s businesses or properties, products or services
(including, without limitation, all such information relating to corporate
opportunities, business plans, strategies for developing business and market
share, research, financial and sales data, pricing terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or their
requirements, the identity of key contacts within customers' organizations





10

--------------------------------------------------------------------------------

 



or within the organization of acquisition prospects, or marketing and
merchandising techniques, prospective names and marks) is defined as
“Confidential Information.”  Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, e-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type including or embodying
any of such information, ideas, concepts, improvements, discoveries, inventions
and other similar forms of expression are and shall be the sole and exclusive
property of the Company Group and be subject to the same restrictions on
disclosure applicable to all Confidential Information pursuant to this
Agreement.

9.         Non-Competition.

(a)        The Company shall provide Employee access to the Confidential
Information for use only during the Employment Period, and Employee acknowledges
and agrees that the Company Group will be entrusting Employee, in Employee’s
unique and special capacity, with developing the goodwill of the Company Group,
and in consideration thereof and in consideration of the access to Confidential
Information, has voluntarily agreed to the covenants set forth in this Section.
Employee further agrees and acknowledges that the limitations and restrictions
set forth herein, including, but not limited to, geographical and temporal
restrictions on certain competitive activities, are reasonable and not
oppressive and are material and substantial parts of this Agreement intended and
necessary to prevent unfair competition and to protect the Company Group’s
Confidential Information and substantial and legitimate business interests and
goodwill.

(b)        During the Employment Period and for a period of two years (the
“Restricted Period”) following the termination of the Employment Period for any
reason, Employee shall not, for whatever reason and with or without cause,
either individually or in partnership or jointly or in conjunction with any
other Person or Persons as principal, agent, employee, shareholder (other than
holding equity interests listed on a United States stock exchange or automated
quotation system that do not exceed 5% of the outstanding shares so listed),
owner, investor, partner or in any other manner whatsoever, directly or
indirectly, engage in or compete with the Business anywhere in the world.

(c)        During the Restricted Period, Employee shall not (i) knowingly induce
or attempt to induce any other Person known to Employee to be a customer of the
Company or its affiliates (each, a “Customer”) to cease doing any business with
the Company or its affiliates anywhere in the world or (ii) solicit business
involving the Business from, or provide services related to the Business to, any
Customer.





11

--------------------------------------------------------------------------------

 



(d)        During the Restricted Period, Employee shall not solicit the
employment of any individual who is an employee of the Company or its
affiliates, except that Employee shall not be precluded from soliciting the
employment of, or hiring, any such individual (i) whose employment with the
Company or one of its affiliates has been terminated before entering into
employment discussions with such Seller, (ii) who initiates discussions with
Employee regarding employment opportunities with Employee or (iii) responds to a
general advertisement or other similarly broad form of solicitation for
employees.

(e)        For purposes of this Section  9, the following terms shall have the
following meanings:

(i)        “Business” shall mean the business of providing natural gas
compression services through the deployment and maintenance of on-site
compressor packages and any other line of business in which the Company Group is
engaged at the time of termination or has taken substantial steps to enter
during the Employment Period and is actively pursuing at the time of
termination.

(ii)       “Person” means any individual, corporation, partnership, limited
liability company, association, trust, incorporated organization, other entity
or group (as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended).

(f)        Because of the difficulty of measuring economic losses to the Company
Group as a result of a breach of the foregoing covenants, and because of the
immediate and irreparable damage that could be caused to the Company Group for
which it would have no other adequate remedy, Employee agrees that the foregoing
covenant may be enforced by the Company, in the event of breach by Employee, by
injunctions and restraining orders and that such enforcement shall not be the
Company's exclusive remedy for a breach but instead shall be in addition to all
other rights and remedies available to the Company.

(g)        The covenants in this Section  9 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which the panel or court deems
reasonable, and this Agreement shall thereby be reformed.

(h)        All of the covenants in this Section  9 shall be construed as an
agreement independent of any other provision in this Agreement; and the
existence of





12

--------------------------------------------------------------------------------

 



any claim or cause of action of Employee against the Company, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of such covenants.

10.      Ownership of Intellectual Property. Employee agrees that the Company
shall own, and Employee agrees to assign and does hereby assign, all right,
title and interest (including, but not limited, to patent rights, copyrights,
trade secret rights, mask work rights, trademark rights, and all other
intellectual and industrial property rights of any sort throughout the world)
relating to any and all inventions (whether or not patentable), works of
authorship, mask works, designs, ideas and information authored, created,
contributed to, made or conceived or reduced to practice, in whole or in part,
by Employee during the Employment Period which either (a) relate, at the time of
conception, reduction to practice, creation, derivation or development, to the
Company Group’s businesses or actual or anticipated research or development, or
(b) were developed on any amount of the Company’s time or with the use of any of
the Company Group’s equipment, supplies, facilities or trade secret information
(all of the foregoing collectively referred to herein as “Company Intellectual
Property”); and Employee will promptly disclose all Company Intellectual
Property to the Company. All of Employee’s works of authorship and associated
copyrights created during the Employment Period and in the scope of Employee's
employment shall be deemed to be “works made for hire” within the meaning of the
Copyright Act. Employee agrees to perform, during and after the Employment
Period, all reasonable acts deemed necessary by the Company Group to assist the
Company, at the Company’s expense, in obtaining and enforcing its rights
throughout the world in the Company Intellectual Property. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation (a) in the filing, prosecution, registration, and memorialization of
assignment of any applicable patents, copyrights, mask work, or other
applications, (b) in the enforcement of any applicable patents, copyrights, mask
work, moral rights, trade secrets, or other proprietary rights, and (c) in other
legal proceedings related to the Company Intellectual Property.

11.       Arbitration.

(a)        Subject to Section 11(b), any dispute, controversy or claim between
Employee and the Company arising out of or relating to this Agreement or
Employee's employment with the Company will be finally settled by arbitration in
Austin, Texas before, and in accordance with the rules for the resolution of
employment disputes then in effect of, the American Arbitration Association
(“AAA”). The arbitration award shall be final and binding on both parties.

(b)        Any arbitration conducted under this Section 11 shall be heard by a
single arbitrator (the “Arbitrator”) selected in accordance with the then
applicable rules of the AAA. The Arbitrator shall expeditiously (and, if
possible, within 90 days after the selection of the Arbitrator) hear and decide
all matters concerning the dispute. Except as expressly provided to the contrary
in this Agreement, the Arbitrator shall have the power to (i) gather such
materials, information, testimony and evidence as he or she deems relevant to
the dispute before him or her (and each party will





13

--------------------------------------------------------------------------------

 



provide such materials, information, testimony and evidence requested by the
Arbitrator, except to the extent any information so requested is subject to an
attorney-client or other privilege and, if the information so requested is
proprietary or subject to a third party confidentiality restriction, the
arbitrator shall enter an order providing that such material will be subject to
a confidentiality agreement), and (ii) grant injunctive relief and enforce
specific performance. The decision of the Arbitrator shall be rendered in
writing, be final, non-appealable and binding upon the disputing parties and the
parties agree that judgment upon the award may be entered by any court of
competent jurisdiction; provided, that the parties agree that the Arbitrator and
any court enforcing the award of the Arbitrator shall not have the right or
authority to award punitive or exemplary damages to any disputing party.

(c)        Each side shall share equally the cost of the arbitration and bear
its own costs and attorneys’ fees incurred in connection with any arbitration,
unless the Arbitrator determines that compelling reasons exist for allocating
all or a portion of such costs and fees to the other side.

(d)        Notwithstanding Section 11(a), an application for emergency or
temporary injunctive relief by either party shall not be subject to arbitration
under this Section; provided, however, that the remainder of any such dispute
(beyond the application for emergency or temporary injunctive relief) shall be
subject to arbitration under this Section.

(e)        By entering into this Agreement and entering into the arbitration
provisions of this Section 11, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY
TRIAL.

(f)        Nothing in this Section 11 shall prohibit a party to this Agreement
from (i) instituting litigation to enforce any arbitration award, or (ii)
joining another party to this Agreement in a litigation initiated by a person or
entity which is not a party to this Agreement.

12.       Defense of Claims. Employee agrees that, during the Employment Period
and thereafter, upon request from the Company, Employee will reasonably
cooperate with the Company Group in the defense of any claims or actions that
may be made by or against the Company Group that relate to Employee's actual or
prior areas of responsibility, except if Employee's reasonable interests are
adverse to the Company or its Affiliate(s), as applicable, in such claim or
action. The Company agrees to pay or reimburse Employee for all of Employee's
reasonable travel and other direct expenses incurred, or to be reasonably
incurred, to comply with Employee's obligations under this Section, provided,
Employee provides reasonable documentation of same and obtains the Company's
prior approval for incurring such expenses. After the expiration of one year
following the date of Employee's Separation from Service, the Company will
compensate Employee for the time Employee spends on reasonable cooperation





14

--------------------------------------------------------------------------------

 



and assistance at the Company’s request at a rate per hour calculated, by
dividing his annualized Base Salary at the end of the Employment Period by
2,080.

13.       Withholdings; Deductions. The Company may withhold and deduct from any
payments made or to be made pursuant to this Agreement (a) all federal, state,
local and other taxes or other amounts as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.

14.       Title and Headings; Construction. Titles and headings to Sections
hereof are for the purpose of reference only and shall in no way limit, define
or otherwise affect the provisions hereof. Any and all Exhibits or Attachments
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes. The words “herein”, “hereof”, “hereunder”
and other compounds of the word “here” shall refer to the entire Agreement and
not to any particular provision hereof.

15.       Applicable Law; Submission to Jurisdiction. This Agreement shall in
all respects be construed according to the laws of the State of Texas. With
respect to any claim or dispute related to or arising under this Agreement, the
parties hereby consent to the arbitration provisions of Section 11 above and
recognize and agree that should any resort to a court be necessary and permitted
under this Agreement, then they consent to the exclusive jurisdiction, forum and
venue of the state and federal courts located in Austin, Texas.

16.       Entire Agreement and Amendment. This Agreement contains the entire
agreement of the parties with respect to the matters covered herein; moreover,
this Agreement supersedes all prior and contemporaneous agreements and
understandings, oral or written, between the parties hereto concerning the
subject matter hereof (excluding (i) Employee’s current elections and rights
under the Company's health or 401(k) benefit plans or (ii) the LTIP grant
agreements between USAC and Employee dated as of August 8, 2014, February 19,
2015 and February 11, 2016, each of which remains in place). This Agreement may
be amended only by a written instrument executed by both parties hereto.

17.       Waiver of Breach. Any waiver of this Agreement must be executed by the
party to be bound by such waiver. No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time while such breach continues.

18.       Assignment. This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee. The Company may assign this Agreement to any
member of the Company Group and to any successor (whether by merger, purchase or
otherwise) to all or substantially all of the equity, assets or businesses of
the Company, if such successor expressly agrees to assume the obligations of the
Company hereunder.





15

--------------------------------------------------------------------------------

 



19.       Affiliates. For purposes of this Agreement, the term “Affiliates”
means any person or entity Controlling, Controlled by or Under Common Control
with such person or entity, but with respect to the Company, specifically does
not mean Riverstone, the entities Controlling it, and its investment funds,
partners of its investment funds, and its portfolio companies other than the
Company and its subsidiaries. The term “Control,” including the correlative
terms “Controlling,” “Controlled by,” and “Under Common Control with” means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any Company or other ownership interest, by contract or otherwise) of a person
or entity. For the purposes of the preceding sentence, Control shall be deemed
to exist when a person or entity possesses, directly or indirectly, through one
or more intermediaries (a) in the case of a corporation more than 50% of the
outstanding voting securities thereof; (b) in the case of a limited liability
company, partnership or joint venture, the right to more than 50% of the
distributions therefrom (including liquidating distributions); or (c) in the
case of any other person or entity, more than 50% of the economic or beneficial
interest therein.

20.       Notices. Notices provided for in this Agreement shall be in writing
and shall be deemed to have been duly received (a) when delivered in person or
sent by facsimile transmission, (b) on the first business day after such notice
is sent by air express overnight courier service, or (c) on the third business
day following deposit in the United States mail, registered or certified mail,
return receipt requested, postage prepaid and addressed, to the following
address, as applicable:

If to the Company, addressed to:

USA Compression Management Services, LLC

100 Congress Avenue, Suite 1550

Austin, TX 78701

Attn: J. Gregory Holloway

Facsimile: (512) 473-2616

and a copy to:

R/C IV USACP Holdings, L.P.
c/o Riverstone Holdings, LLC
712 Fifth Avenue, 51st Floor
New York, NY 10019

Attn: Andrew W. Ward

Facsimile: (212) 993-0077





16

--------------------------------------------------------------------------------

 



and a copy to:

Vinson & Elkins

1001 Fannin Street

Suite 2500

Houston, Texas 77002-6760

Attn: E. Ramey Layne

Facsimile: (713) 751-5396

If to Employee, addressed to:

Sean T. Kimble

16904 Dawn Flower Cove

Austin, Texas 78738

Facsimile: (____) ___-___

21.       Counterparts. This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a copy hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.

22.       Deemed Resignations. Unless otherwise agreed to in writing by the
Company and Employee prior to the termination of Employee’s employment, any
termination of Employee's employment shall constitute: (a) an automatic
resignation of Employee as an officer of the Company and each member of the
Company Group, as applicable, and (b) an automatic resignation of Employee from
the Board (if applicable), from the board of directors or managers of any member
of the Company Group (if applicable) and from the board of directors or managers
or any similar governing body of any corporation, limited liability entity or
other entity in which the Company or any Affiliate holds an equity interest and
with respect to which board or similar governing body Employee serves as the
Company's or such Affiliate's designee or other representative (if applicable).

23.       Key Person Insurance. At any time during the Employment Period, the
Company shall have the right to insure the life of Employee for the Company’s
sole benefit. The Company shall have the right to determine the amount of
insurance and the type of policy. Employee shall cooperate with the Company in
obtaining such insurance by submitting to physical examinations, by supplying
all information reasonably required by any insurance carrier and by executing
all necessary documents reasonably required by any insurance carrier. Employee
shall incur no financial obligation by executing any required document, and
shall have no interest in any such policy.

24.       Compliance with Section 409A.

(a)        The severance pay and benefits provided under this Agreement are
intended to be exempt from or comply with Section 409A of the Internal Revenue
Code (the “Code”), and any ambiguous provision shall be





17

--------------------------------------------------------------------------------

 



construed in a manner consistent with such intent. For purposes of this
Agreement, a “Separation from Service” shall mean Employee’s “separation from
service” as such term is defined in Treasury Regulation Section 1.409A-1(h) or
any successor regulation. Each separate severance payment and each severance
installment payment shall be treated as a separate payment under this Agreement
for all purposes. To the extent that Employee is a “specified employee” within
the meaning of Section 1.409A-1(i)(1) of the Department of Treasury Regulations,
any amounts that would otherwise be payable by reason of such separation from
service and are not otherwise exempt from the provisions of Section 409A of the
Code will delayed for a period of six months from the date of such Separation
from Service, in which case the payments that would otherwise have been paid
during such six month period shall be paid in a lump sum on the first day of the
seventh month after the date of the Separation from Service and the remainder of
such payments, if any, will be made pursuant to their terms.

(b)        Notwithstanding anything to the contrary in this Agreement, in-kind
benefits and reimbursements provided under this Agreement during any calendar
year shall not affect in-kind benefits or reimbursements to be provided in any
other calendar year, other than an arrangement providing for the reimbursement
of medical expenses referred to in Section 105(b) of the Code, and are not
subject to liquidation or exchange for another benefit. Notwithstanding anything
to the contrary in this Agreement, reimbursement requests must be timely
submitted by Employee and, if timely submitted, reimbursement payments shall be
promptly made to Employee following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall Employee be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This paragraph shall only apply
to in-kind benefits and reimbursements that would result in taxable compensation
income to Employee.

(c)        If any amount payable hereunder would be subject to additional taxes
and interest under Section 409A of the Code because the timing of such payment
is not delayed as provided in Section 409A(a)(2)(B) of the Code, then the
payment of such amount shall be delayed and paid, without interest, in a lump
sum on the earliest of: (i) Employee’s death, (ii) the date that is six months
after the date of Employee’s Separation from Service with the Company (or if
such payment date does not fall on a business day of Company, the next following
business day of the Company), or (iii) such earlier date upon which such payment
can be paid under Section 409A of the Code without being subject to such
additional taxes and interest.

[Signature Page Follows]

 

 



18

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed in its name and on its behalf, as of the Effective Date.

 

 

 

EMPLOYEE:

 

 

 

/s/ Sean T. Kimble

 

Sean T. Kimble

 

 

 

COMPANY:

 

USA COMPRESSION MANAGEMENT SERVICES, LLC

 

 

 

/s/ Matthew C. Liuzzi

 

Matthew C. Liuzzi

 

President

 

 



SIGNATURE PAGE TO

EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

 



EXHIBIT A

FORM OF RELEASE AGREEMENT

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of July
1, 2016 by and among Sean T. Kimble (“Employee”) and USA Compression Management
Services, LLC (the “Company”).

(a)        For good and valuable consideration, including the Company's
provision of a severance payment to Employee in accordance with Section 6(f) of
the Employment Agreement, Employee hereby releases, discharges and forever
acquits each member of the Company Group and their respective Affiliates (each
as defined in the Employment Agreement, provided, however, that for purposes of
this Agreement, "Affiliates" shall expressly include Riverstone, the entities
Controlling it, and its investment funds, partners of its investment funds, and
its and their portfolio companies other than the Company) and subsidiaries and
the past, present and future stockholders, members, partners, directors,
managers, employees, agents, attorneys, heirs, representatives, successors and
assigns of the foregoing, in their personal and representative capacities
(collectively, the “Company Parties”), from liability for, and hereby waives,
any and all claims, damages, or causes of action of any kind related to
Employee's employment with any Company Party, the termination of such
employment, and any other acts or omissions related to any matter on or prior to
the date of the execution of this Agreement including, without limitation, any
alleged violation through the date of this Agreement of: (i) the Age
Discrimination in Employment Act of 1967, as amended; (ii) Title VII of the
Civil Rights Act of 1964, as amended; (iii) the Civil Rights Act of
1991; (iv) Section 1981 through 1988 of Title 42 of the United States Code, as
amended; (v) Employee Retirement Income Security Act of 1974, as amended; (vi)
the Immigration Reform Control Act, as amended; (vii) the Americans with
Disabilities Act of 1990, as amended; (viii) the National Labor Relations Act,
as amended; (ix) the Occupational Safety and Health Act, as amended; (x) the
Family and Medical Leave Act of 1993; (xi) any state anti-discrimination law;
(xii) any state wage and hour law; (xiii) any other local, state or federal law,
regulation or ordinance; (xiv) any public policy, contract, tort, or common law
claim; (xv) any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in these matters; (xvi) any and all rights, benefits or
claims Employee may have under any employment contract, incentive compensation
plan or stock option plan with any Company Party or to any ownership interest in
any Company Party except as expressly provided in the Employment Agreement and
any stock option or other equity compensation agreement between Employee and the
Company and (xvii) any claim for compensation or benefits of any kind not
expressly set forth in the Employment Agreement or any such stock option or
other equity compensation agreement (collectively, the “Released Claims”). In no
event shall the Released Claims include (i) any claim which arises after the
date of this Agreement, (ii) any claim to vested benefits under an employee
benefit plan, or (iii) any claims for contractual payments under the Employment
Agreement. This Agreement is not intended to indicate that any such claims exist
or that, if they do exist, they are meritorious. Rather,





Exhibit A-1

--------------------------------------------------------------------------------

 



 

Employee is simply agreeing that, in exchange for the consideration recited in
the first sentence of this paragraph, any and all potential claims of this
nature that Employee may have against the Company Parties, regardless of whether
they actually exist, are expressly settled, compromised and waived. By signing
this Agreement, Employee is bound by it. Anyone who succeeds to Employee's
rights and responsibilities, such as heirs or the executor of Employee's estate,
is also bound by this Agreement. This release also applies to any claims brought
by any person or agency or class action under which Employee may have a right or
benefit. Notwithstanding the release of liability contained herein, nothing in
this Agreement prevents Employee from filing any non-legally waivable claim
(including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (“EEOC”) or comparable state or local agency
or participating in any investigation or proceeding conducted by the .EEOC or
comparable state or local agency; however, Employee understands and agrees that
Employee is waiving any and all rights to recover any monetary or personal
relief or recovery as a result of such EEOC or comparable state or local agency
proceeding or subsequent legal actions. THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

(b)        Employee agrees not to bring or join any lawsuit against any of the
Company Parties in any court relating to any of the Released Claims. Employee
represents that Employee has not brought or joined any lawsuit or filed any
charge or claim against any of the Company Parties in any court or before any
government agency and has made no assignment of any rights Employee has asserted
or may have against any of the Company Parties to any person or entity, in each
case, with respect to any Released Claims.

(c)        By executing and delivering this Agreement, Employee acknowledges

that:

(i)         He has carefully read this Agreement;

(ii)       He has had at least [21] [45] days to consider this Agreement before
the execution and delivery hereof to the Company.  [Add if 45 days applies:  ,
and he acknowledges that attached to this Agreement are (A) a list of the
positions and ages of those employees selected for termination (or participation
in the exit incentive or other employment termination program); (B) a list of
the ages of those employees not selected for termination (or participation in
such program); and (C) information about the unit affected by the employment
termination program of which his termination was a part, including any
eligibility factors for such program and any time limits applicable to such
program];





Exhibit A-2

--------------------------------------------------------------------------------

 



(iii)      He has been and hereby is advised in writing that he may, at his
option, discuss this Agreement with an attorney of his choice and that he has
had adequate opportunity to do so;

(iv)       He fully understands the final and binding effect of this Agreement;
the only promises made to him to sign this Agreement are those stated in the
Employment Agreement and herein; and he is signing this Agreement voluntarily
and of his own free will, and that he understands and agrees to each of the
terms of this Agreement; and

(v)        With the exception of any sums that he may be owed pursuant to
Section 6(f) of the Employment Agreement, he has been paid all wages and other
compensation to which he is entitled under the Agreement and received all leaves
(paid and unpaid) to which he was entitled during the Employment Period (as
defined in the Employment Agreement).

Notwithstanding the initial effectiveness of this Agreement, Employee may revoke
the delivery (and therefore the effectiveness) of this Agreement within the
seven-day period beginning on the date Employee delivers this Agreement to the
Company (such seven day period being referenced to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Employee and must be delivered to [name, address] before 11:59 p.m., Austin,
Texas time, on the last day of the Release Revocation Period. If an effective
revocation is delivered in the foregoing manner and timeframe, this Agreement
shall be of no force or effect and shall be null and void ab initio. No
consideration shall be paid if this Agreement is revoked by Employee in the
foregoing manner.

Executed on this _______ day of __________________, 201_.

 

 

 

Sean T. Kimble

 

Exhibit A-3

--------------------------------------------------------------------------------